—Appeal from a judgment of the Supreme Court (LaBuda, J.), entered September 3, 1997 in Sullivan County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR *801article 78, to review a determination of respondent finding petitioner guilty of violating a prison disciplinary rule.
Petitioner was found guilty of violating the prison disciplinary rule that prohibits inmates from using controlled substances after EMIT tests performed on two urine samples yielded positive results for the presence of cannabinoids. Petitioner failed to meet his burden of demonstrating that his urine specimens could have been confused with other samples (see, Matter of Curry v Coughlin, 175 AD2d 970). And contrary to petitioner’s contention, the information contained within the urinalysis forms was sufficient to establish the chain of custody despite the minor discrepancies in the freezer log book which, in any event, were sufficiently explained during the hearing (see, Matter of Harrison v Selsky, 198 AD2d 728, 729; Matter of Lewis v Coughlin, 172 AD2d 889). Moreover, petitioner failed to meet his burden of demonstrating that his urine specimen could have been confused with other samples (see, Matter of Curry v Coughlin, 175 AD2d 970). Finally, the failure to transcribe the Hearing Officer’s off-the-record inquiry of a witness regarding the tendency of certain medications to cause false positive EMIT test results did not deprive petitioner of a fair hearing inasmuch as there was affirmative proof that petitioner was not taking any medications that would have influenced his test results (see, Matter of Holmes v Coughlin, 206 AD2d 564, lv dismissed 84 NY2d 861; cf., Matter of Wyche v Coughlin, 191 AD2d 945, 946, lv denied 82 NY2d 651). The remaining contentions advanced by petitioner have been reviewed and found to be lacking in merit.
Cardona, P. J., Yesawich Jr., Peters, Spain and Carpinello, JJ., concur. Ordered that the judgment is affirmed, without costs.